Requestor: Thania F. Bradley, Town Attorney Town of Sand Lake Star Route #150, Ebert Drive Sand Lake, New York 12153
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether it is a conflict of interests for your town assessor to work as a licensed real estate broker in your town.
In a prior opinion of this office, we found that a real estate broker should not serve as a tax assessor in the municipality where he or she acts as a broker (1987 Op Atty Gen[Inf] 132). In that opinion, we found that in doing appraisals on property where he or she also acted as the broker, the person is faced with a conflict between official duties and allegiance owed to the buyer or seller of the property. Further, we found that a conflict exists if the real estate firm with which he or she is employed does business in that town. Under these circumstances, the individual would be placed in a position of having to assess real property with respect to which other members of the firm served as agents. Additionally, the assessor would be faced with assessment of real property listed or otherwise handled by agents of competing real estate firms. Public officers should avoid private employment which compromises their ability to make impartial judgments solely in the public interest. Even the appearance of impropriety should be avoided in order to maintain public confidence in government.
We conclude that a real estate broker, whose firm does business in the town, should not serve as the town assessor.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.